DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/20 or 11/17/21 is being considered by the examiner.

				Claim Status
Claims 1-19 are pending and are examined.

					Note
The examiner notes that the numbers in parenthesis are from the instant claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “Apparatus” in the preamble should be corrected to “An apparatus”.  Appropriate correction is required.

Claims 2-15 are objected to because of the following informalities:  “Apparatus” in the preamble should be corrected to “The apparatus”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “Method” in the preamble should be corrected to “A method”.  Appropriate correction is required.

Claim 17-18 are objected to because of the following informalities:  “Method” in the preamble should be corrected to “The method”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 7, “selection means” is defined in the specification as In a preferred embodiment a selection means can be arranged between the first and second chamber. The selection means can be designed preferably as a filter. A suitable filter can be a-11- filter for selecting the size of the penetrating fluid. A pore size of a filter of essentially 100 pm, 90 pm, 20 pm, 5 pm, 3.2 pm, 1 pm, 0.4 pm, 0.2 pm or 0.1 pm can be selected. As an alternative, ion exchangers or sorbents with attached ligands are possible. The examiner interprets this as a structure such as a filter or an ion exchanger or a sorbent with attached ligands that can separate components or any equivalents thereof. 

Regarding Claim 12, “limited by means of a stop element” is defined in the specification as A blocking means can be provided that prevents the second chamber from moving in relation to the first chamber. The blocking means can be designed as a stop element that can be removed in order to release the blocking or can be brought into a different position in relation to a support element.  The examiner interprets this as a structure which can block movement and any structural equivalent. 

Regarding Claim 13, “blocking means” is defined in the specification as The barrier can be designed as a strictly physical barrier or, more specifically, as a blocking means, which either closes or opens. The barrier can be designed as a septum, which can be pierced by means of a needle or a similar piercing means, in order to allow a throughflow. A valve, as a barrier, can be designed as a check valve or "duckbill valve" or as an umbrella valve, in particular, arranged on the outside of a wall of the first chamber, where said wall lies opposite an opening that is provided for filling. The examiner interprets this as any structure or its equivalents which act as a barrier.

Regarding Claim 16, “means of a displaceable wall” is defined in the specification as The invention also provides a method, in which body fluid is transferred from a first chamber to a second chamber, wherein the effective size of the first chamber is changed by means of a displaceable wall, and the second chamber is moved relative to the displaceable wall. The examiner interprets this as a moveable surface and any of its equivalents. 

Regarding Claim 17, “means of the forces acting in said process” is defined in the specification as In one aspect the invention is based on the basic idea of utilizing the acting forces during a centrifugation run in order to make possible a movement that is induced by the forces, so that during said movement the chambers can be connected to one another; and a transfer or, more specifically, the passing of the body fluid at least partially between the chambers during the centrifugation process is made possible due to the acting forces. The inventors have recognized that for the separation or, more specifically, partitioning of the individual phases or, more specifically, components of the body fluids, forces are generated that, -5- in addition to the separation or, more specifically, partitioning of the individual phases, can be used to transfer a phase from one chamber to another chamber. The examiner interprets this as centrifugal forces or any equivalents which can partition a bodily fluid for example into individual phases. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “wherein the apparatus (1) is designed to connect the first chamber (2) and the second chamber (14) during a longitudinally axial movement of the second chamber (14) with respect to the displaceable wall (4)” is unclear and indefinite. How is the first chamber and the second chamber designed to connect? What design does the apparatus have that contributes to the connection of the first chamber and the second chamber? Is there a structure required? Please clarify.
Regarding Claims 2-15, the limitation “apparatus” is unclear and indefinite. Is this the same or different apparatus than that which is claimed in claim 1. Please clarify which apparatus is being referred to.
Regarding Claims 2, 3, the limitation “in particular” is unclear and indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 3 recite the broad recitation “Apparatus”, and the claim also recites in particular which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 9, the limitation “substance” is unclear and indefinite. What kind of substance enlarges or changes the inner surface? How is the surface area of the inner area being enlarged? Is this a sticky substance so components may attach? Are there ligands? Substance is labelled as 21 in Fig. 2 and it is not clear whether that is a coating or a layer of a material with or without ligands (that would bind to a target analyte) etc. Please clarify whether “substance” refers to a kind of structure, material, reagent, or coating that would enlarge or change the inner surface area and have an inducing effect on the formation of autologous proteins.
Regarding Claim 9, the limitation “the inner surface area of the first chamber” lacks antecedent basis. What area comprises the inner surface of the first chamber? Is it the entire inner surface area? Is it the bottom surface of the inner surface area of the first chamber? Where is the substance – is it everywhere on the inside of the first chamber or just on a bottom surface of the inner side of the first chamber? Please clarify which area comprises the inner surface area of the first chamber.
Regarding Claim 17, the limitation “in particular” is unclear and indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “Method”, and the claim also recites in particular which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claims 17 and 18, the limitation “method” is unclear and indefinite. Is this the same or different apparatus than that which is claimed in claim 16. Please clarify which method is being referred to.
Regarding Claim 19, the preamble “use of forces acting during a centrifugation run… that the forces are further used to connect a first chamber (2) and a second chamber (14) and to transfer the body fluid from the first chamber to the second chamber” is unclear and indefinite. 1) What structure is using forces? Does Applicant intend to recite a centrifuge and the centrifugal forces or the rotational forces? 2) Which structure of the centrifuge enables the forces to connect a first chamber and a second chamber? 3) Can fluid be transferred from the first chamber to a second chamber at a particular centrifugal speed or any centrifugation would allow the forces to transfer the fluid? 4) How are a first chamber and a second chamber connected? Chambers are usually enclosed structures? How would fluid be transferred from one chamber to another chamber? Claim 19 is not dependent on claim 1. Applicant is reminded that the only structures claimed are the first chamber and the second chamber. Please clarify what forces are acting during a centrifugation run, how the forces cause the first chamber and the second chamber to become connected and how fluid is transferred from a first chamber to a second chamber.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US Patent 3,706,305).

Regarding Claim 1, Berger teaches apparatus (1) for receiving a body fluid, wherein the apparatus (1)  comprises: a first chamber (2) with a displaceable wall (4) and a second chamber (14) of a constant effective size, said second chamber being moveable with respect to the displaceable wall (4), wherein the apparatus (1) is designed to connect the first chamber (2) and the second chamber (14) during a longitudinally axial movement of the second chamber (14) with respect to the displaceable wall (4) and to transfer body fluid from the first chamber (2) to the second chamber (14) during a movement of the second chamber (14) together with the displaceable wall (4) (The centrifuge chamber 20 comprises a cylindrical tube 21, preferably of glass, hermetically sealed at the lower end by a lower diaphragm cap member 22. FIGS. 3 and 4 further illustrate how the blood serum S in the blood sample centrifuge chamber 20 is transfered to the specimen cup 35. To this end, the end closure cap 24 will next be removed from the lower end of the cylindrical housing member 19 and the finger or a suitable pushing device, such as a pencil, will be used to push the centrifuge chamber 20 up against the underside of the supporting disc member 30 so that the lower end portion 32 of the transfer needle 29 passes through the upper diaphragm cap 23 of said centrifuge chamber and deep into the blood serum S contained therein. Col. 5, lines 27-37.).  

Regarding Claim 2, Berger teaches apparatus (1), in particular, as claimed in claim 1, comprising a first chamber (2) for receiving a body fluid and a second chamber (14), characterized in that the apparatus is designed to connect, during centrifugation for the separation of phases of the body fluid, the first and the second chamber (2, 14); and the body fluid is transferred from the first chamber (2) to the second chamber (14) during the centrifugation process by means of the forces acting in said process (FIG. 3 is a vertical cross-sectional view of the vacuum syringe device of FIG. 2, shown separately, after centrifuging of the blood sample, and with the centrifuge chamber pressed upwardly within its housing preparatory to removal of the centrifuged blood sample serum into the specimen cup; FIG. 4 is a longitudinal cross-sectional view similar to that of FIG. 3 but showing the serum specimen cup depressed downwardly within its housing and with the serum specimen withdrawn therein. Col. 3, lines 3-12).  

Regarding Claim 3, Berger teaches apparatus (1), in particular, as claimed in claim 1, comprising a first chamber (2) for receiving a body fluid and a second chamber (14), characterized in that the apparatus is 3PRELIMINARY AMENDMENTAttorney Docket No.: Q253923 Appln. No.: Entry into National Stage of PCT/EP2018/077574 designed to carry out a longitudinally displaceable movement, in which the apparatus is compressed; and body fluid is transferred from the first chamber (2) to the second chamber (14) (FIG. 3 is a vertical cross-sectional view of the vacuum syringe device of FIG. 2, shown separately, after centrifuging of the blood sample, and with the centrifuge chamber pressed upwardly within its housing preparatory to removal of the centrifuged blood sample serum into the specimen cup; FIG. 4 is a longitudinal cross-sectional view similar to that of FIG. 3 but showing the serum specimen cup depressed downwardly within its housing and with the serum specimen withdrawn therein. Col. 3, lines 3-12).  

Regarding Claim 4, Berger teaches apparatus (1), as claimed in claim 1, characterized in that the two chambers (2, 14) are closed to the environment after receiving the body fluid (Fig. 4, The diaphragm closure cap 39 enclosing the upper end of the specimen cup 35, See Fig 5 for example, device is closed to the environment.).  

Regarding Claim 5, Berger teaches apparatus (1), as claimed in claim 1, characterized in that a barrier (9) is arranged between the first chamber (2) and the second chamber (14) and is closed, when the first chamber (2) is filled, and is open when centrifuging (With reference to FIG. 4, means is provided for quickly and simply removing the filled specimen cup 35 for independent storage, transport and analysis. To this end, the outer peripheral wall of the cylindrical housing member 19, at a position immediately above the supporting disc member 30, is provided with an annular groove 42 defining a weakened wall zone permitting lateral breakaway upon the imposition of a gentle manually applied twisting and/or pulling motion at opposite sides of said groove, as illustrated in FIG. 5. Col. 6, lines 24-33. Barrier would be disc). 

Regarding Claim 6, Berger teaches apparatus (1), as claimed in claim 1, characterized in that an opener (22) is arranged between the first and second chamber (2; 14), in order to open a closure of the second chamber (14) during a movement of the second chamber (14) (Figs. 3 and 4, hollow transfer needle 29 would be the opener).  

Regarding Claim 8, Berger teaches apparatus (1), as claimed in claim 1, characterized in that there is a septum (7) for reclosing the first chamber (2) after filling ((With reference to FIG. 4, means is provided for quickly and simply removing the filled specimen cup 35 for independent storage, transport and analysis. To this end, the outer peripheral wall of the cylindrical housing member 19, at a position immediately above the supporting disc member 30, is provided with an annular groove 42 defining a weakened wall zone permitting lateral breakaway upon the imposition of a gentle manually applied twisting and/or pulling motion at opposite sides of said groove, as illustrated in FIG. 5. Col. 6, lines 24-33. Septum would be disc).    

Regarding Claim 10, Berger teaches apparatus (1), as claimed in claim 1, characterized in that the second chamber (14) has a negative pressure or an air outlet (Figs. 3 and 4, To insure free flow of atmospheric air into the air needle 31, the side wall of the cylindrical housing member 19 will preferably be provided with a small vent opening 34 located directly above the supporting disc member 30 (see FIG. 1). Col. 5, lines 60-65).  

Regarding Claim 11, Berger teaches apparatus (1), as claimed in claim 1, characterized in that the first chamber (2) has a cylindrical section (3) and a wall (4), which is supported in a displaceable manner in the cylindrical section (3 (cylindrical housing member 19 for example and the syringes are cylindrical in Figs. 1-6).  

Regarding Claim 12, Berger teaches apparatus (1), as claimed in claim 11, characterized in that the movement of the displaceable wall (4) is limited by means of a stop element (See Figs. 3 and 4; Fig. 2 A removable abutment pin 26 extending through diametrically opposed pin openings 27, 28 in the cylindrical housing member 19 is so disposed as to constrain the evacuated blood sample centrifuge chamber 20 at its lowermost position within the cylindrical housing member 19 prior to use of the device. Col. 4, lines 21-27.).    

Regarding Claim 13, Berger teaches apparatus (1), as claimed claim 1, characterized in that the second chamber (14) is arranged on a guide (13) so as to be displaceable relative to the first chamber (2); and a blocking means (18) is provided that prevents the movement of the second chamber (14) relative to the guide (13) (See Figs. 3 and 4; Fig. 2 A removable abutment pin 26 extending through diametrically opposed pin openings 27, 28 in the cylindrical housing member 19 is so disposed as to constrain the evacuated blood sample centrifuge chamber 20 at its lowermost position within the cylindrical housing member 19 prior to use of the device. Col. 4, lines 21-27.).  

Regarding Claim 15, Berger teaches apparatus (1), as claimed in claim 1, characterized in that the first chamber (2) comprises a cylinder (3) and a displaceable guide (13), which is movable in the cylinder (3); and the second chamber (14), as a container, is mounted on the guide (13) in such a way that during the centrifugation the container is moved relative to the guide (13) in the direction of the first chamber (2), in order to transfer body fluid from the first chamber (2) to the container (After the centrifuge chamber 20 has been pushed home against the underside of the fixed supporting disc member 30, the upper end cap 40 on the cylindrical housing member 19 will be removed and the specimen cup 35 will be pushed in inwardly, (see FIG. 4), so that its lower end seats against the top of the supporting disc member 30. In so doing, the short upper end portion 33 of the hollow transfer needle 29 will be made to pierce the diaphragm closure cap 39 whereupon, under the influence of the contained vacuum, blood serum S will be drawn upwardly into the specimen cup 35. See cylindrical shape of the syringes. Col. 5, lines 42-53).  

Regarding Claim 16, Berger teaches method for transferring body fluid from a first chamber (2) to a second chamber (14) of constant effective size, wherein the effective size of the first chamber (2) is changed by means of a displaceable wall (4); and the second chamber (14) is moved relative to the displaceable wall (4) (FIG. 3 is a vertical cross-sectional view of the vacuum syringe device of FIG. 2, shown separately, after centrifuging of the blood sample, and with the centrifuge chamber pressed upwardly within its housing preparatory to removal of the centrifuged blood sample serum into the specimen cup. Col. 3, lines 3-8.).  

Regarding Claim 17, Berger teaches method, in particular, as claimed in claim 16, for transferring body fluid from a first chamber (2) to a second chamber (14), characterized by connecting the first and the second chamber (2, 14) during a centrifugation process for the separation of phases of the body fluid and by transferring the body fluid from the first chamber (2) to the second chamber (14) during the centrifugation process by means of the forces acting in said process (FIG. 3 is a vertical cross-sectional view of the vacuum syringe device of FIG. 2, shown separately, after centrifuging of the blood sample, and with the centrifuge chamber pressed upwardly within its housing preparatory to removal of the centrifuged blood sample serum into the specimen cup; FIG. 4 is a longitudinal cross-sectional view similar to that of FIG. 3 but showing the serum specimen cup depressed downwardly within its housing and with the serum specimen withdrawn therein. Col. 3, lines 3-12.)

Regarding Claim 18, Berger teaches method, as claimed in claim 16, characterized in that the second chamber (14) is displaced in the direction of the first chamber (2) without pressure equalization or with pressure equalization (FIGS. 3 and 4 further illustrate how the blood serum S in the blood sample centrifuge chamber 20 is transfered to the specimen cup 35. To this end, the end closure cap 24 will next be removed from the lower end of the cylindrical housing member 19 and the finger or a suitable pushing device, such as a pencil, will be used to push the centrifuge chamber 20 up against the underside of the supporting disc member 30 so that the lower end portion 32 of the transfer needle 29 passes through the upper diaphragm cap 23 of said centrifuge chamber and deep into the blood serum S contained therein. In this connection, it is to be noted that the abutment pin 26, which normally prevents upward movement of the centrifuge chamber 20 prior to centrifuging of a blood sample, must first be removed. Col. 5, lines 27-41). The second chamber is displaced in the longitudinal direction. The examiner notes that the limitation “without pressure equalization or with pressure equalization” means that the device of the prior art may work either way.)  

Regarding Claim 19, Berger teaches use of forces, acting during a centrifugation run, for the separation of phases of a body fluid, characterized in that the forces are further used to connect a first chamber (2) and a second chamber (14) and to transfer the body fluid from the first chamber (2) to the second chamber (14) (FIGS. 3 and 4 further illustrate how the blood serum S in the blood sample centrifuge chamber 20 is transfered to the specimen cup 35. To this end, the end closure cap 24 will next be removed from the lower end of the cylindrical housing member 19 and the finger or a suitable pushing device, such as a pencil, will be used to push the centrifuge chamber 20 up against the underside of the supporting disc member 30 so that the lower end portion 32 of the transfer needle 29 passes through the upper diaphragm cap 23 of said centrifuge chamber and deep into the blood serum S contained therein. Col. 5, lines 27-37. Berger teaches centrifugation as a method for separation of a serum sample in Col. 1, lines 55-57. The examiner notes that claim 19 is directed to “uses of forces” which is not a device or a method. This claim is directed to an intended use of the device or structure. However, that structure which “used to connect a first chamber and a second chamber” is not disclosed in the claim.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US Patent 3,706,305), in view of Holm (US Patent 5,603,845).

Regarding Claim 7, Berger teaches apparatus (1), as claimed in claim 1.
Berger is silent to a selection means (12) is arranged between the first and second chamber (2, 14).
Holm teaches in the related art of separating a sample in the Abstract. Holm teaches in Fig. 1 for example the microporous filter 66. It is to be realized that the microporous filter element 74 prevents that any particles such as blood cells may be transferred from the first chamber 32 to the second chamber 34 in case the piston component 22 is raised above a position in which the plasma 92 has all been transferred from the first chamber 32 to the second chamber 34. Col. 12, lines 29-30 and 46-48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter, as taught by Holm, between the first and second chambers in the device of Berger, in order to separate out (filter out) various cell types or particulate. 	

Regarding Claim 9, Berger teaches apparatus (1), as claimed in claim 1.
Berger is silent to a substance (21), enlarging the inner surface area of the first chamber (2), is arranged in the first chamber (2).  
Holm teaches in the related art of separating a sample in the Abstract. In FIG. 2, a blood sample 86 is contained within the first chamber 32 and filling out a specific volume of the first chamber 32 providing a residual air space 87 above the blood sample 86. In a preferred embodiment, the blood sample in the first chamber 32 is in the presence of an anticoagulant. Any anticoagulant can be employed, and suitable examples include heparin, EDTA, hirudin, citrate and other calcium chelators such as NTA, HEEDTA, EDDHA, EGTA, DTPA, DCTA, HEPES, HIMOA, etc. Col. 2, lines 18-28. The examiner notes an anticoagulant would be an equivalent to the substance (inducing formation of autologous proteins in the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an anticoagulant, as taught by Holm, to an inner surface area of the first chamber, in the device of Berger, in order to prevent clotting of a blood sample.

Regarding Claim 14, Berger teaches apparatus (1), as claimed in claim 13. 
Berger is silent to the guide (13) is designed as a movable plunger.  
Holm teaches in the related art of separating a sample in the Abstract. Within the cylindrical housing 46, a plunger body 54 is received. In FIG. 7 the redissolving buffer 88 is in a seventh step of the first process added from the syringe 44 to the second chamber 34 by lowering the plunger body 52 of the syringe 44 and simultaneously raising the piston body 28 in order to provide a complete transfer of the redissolving buffer 88 from the syringe 44 to the second chamber 34.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the guide in the device of Holm to be a plunger, as taught by Holm, in order to enable and control the separation process with simple raising and lowering steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798